UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 01-1226



ARTHUR O. ARMSTRONG,

                                            Plaintiff - Appellant,

          versus


WATSON, et al,

                                           Defendants - Appellees.



                            No. 01-1227



ARTHUR O. ARMSTRONG,

                                            Plaintiff - Appellant,

          versus


WATSON, et al,

                                           Defendants - Appellees.



                            No. 01-1233



ARTHUR O. ARMSTRONG,

                                            Plaintiff - Appellant,
          versus


OFFICER WATSON; OFFICER COOK; CHRISTINE
DUFFANY,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., and
William L. Osteen, District Judges. (MISC-01-20-1, MISC-01-21-1,
CA-97-1335-1)


Submitted:   May 3, 2001                   Decided:   May 17, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se. Richard Thompson Wright,
Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Arthur O. Armstrong appeals

district court orders dismissing his motions for leave to reopen an

action.   We have reviewed the record and the district court orders

and find no error.    Accordingly, we deny Armstrong’s motions for

leave to proceed in forma pauperis and dismiss the appeals as friv-

olous.    We further deny Armstrong’s motions for summary judgment.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




                                  3